Citation Nr: 1520901	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a right ankle disability. 

5.  Entitlement to service connection for neurological impairment of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the claims file is currently held by the RO in Little Rock, Arkansas.

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for a TBI, headaches, right ankle disability, and neurological impairment of the left lower extremity is requested. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a TBI by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for headaches by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a right ankle disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal for entitlement to service connection for neurological impairment of the left lower extremity by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2014 videoconference hearing, the appellant withdrew the appeal for entitlement to service connection for a TBI, headaches, a right ankle disability, and neurological impairment of the left lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


ORDER

The claim for entitlement to service connection for a TBI is dismissed.

The claim for entitlement to service connection for headaches is dismissed.

The claim for entitlement to service connection for a right ankle disability is dismissed. 

The claim for entitlement to service connection for neurological impairment of the left lower extremity is dismissed. 


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for bilateral hearing loss.  Specifically, a VA examination and medical opinion are required to determine whether the Veteran's pre-existing hearing loss was aggravated during active duty service.  High-frequency hearing loss was noted at the March 1969 enlistment examination and the presumption of soundness is therefore not for application in this case.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  The Veteran was provided a VA examination in May 2010, but the examination did not address whether the pre-existing hearing loss was aggravated beyond the normal progress of the disease during service.  A new VA examination and medical opinion must be obtained to comply with VA's duty to assist the Veteran in developing evidence to substantiate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's records of VA treatment for hearing loss during the period beginning August 2014.  All records received pursuant to this request must be associated with the claims file.
2.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render an opinion in this case.  The examiner is requested to review all pertinent records associated with the claims file.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion with respect to the following questions: 

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's pre-existing hearing loss permanently increased in disability during active duty?

The Board notes that hearing loss was noted on the Veteran's March 1969 enlistment examination and December 1970 separation examination.  His wife also testified at the March 2014 hearing that the Veteran's hearing demonstrably worsened upon his return from active duty service.  The examiner must consider the testimony of the Veteran's wife when rendering the requested opinion.

b.  If the examiner determines that it is more likely than not or at least as likely as not that the hearing loss permanently increased in severity during active duty, then the examiner should provide an opinion on whether there is clear and unmistakable (obvious, manifest and undebatable) evidence that the hearing loss did not increase beyond normal progression of the disorder during active duty. 
The examiner should provide a rationale for all conclusions reached based on the evidence of record and medical principles.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


